Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 5, line 6, delete "the".
In claim 5, line 14, delete "the".

Explanation:  The above amendments remove "the" from "the etching flanks of said first pattern" and from "the etching flanks of said second pattern", in order to clarify antecedent basis (claim 5 did not previously recite that the first pattern and the second pattern have etching flanks).

Allowable Subject Matter
Claims 1-15 are allowed.  A statement of reasons for allowance follows.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
	The prior art of record (including references cited on forms 1449 and 892) discloses methods of manufacturing waveguides which include a subset of the steps set forth in claim 1, but the references do not disclose or suggest in particular performing a step of epitaxy of the first material on the sidewalls and top of the pattern (as recited in step (iii)) after a hydrogen assisted smoothing annealing step (as recited in step (ii)).

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874